      Case 2:18-cr-00422-SMB Document 511 Filed 04/01/19 Page 1 of 3



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500
 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14                       IN THE UNITED STATES DISTRICT COURT
15                             FOR THE DISTRICT OF ARIZONA
16
17   United States of America,                           CR-18-422-PHX-SMB (BSB)

18                        Plaintiff,                     NOTICE RE SERVICE OF
                                                     GOVERNMENT’S DISCLOSURE OF
19            v.                                       PRELIMINARY EXHIBIT AND
                                                            WITNESS LISTS
20   Michael Lacey, et al.,
21                        Defendants.
22
23         The United States provides notice that, in accordance with the Scheduling Order
24   (Doc. 131), it has disclosed its preliminary exhibit and witness lists via email to
25   Defendants. The United States will periodically provide updated and revised exhibit and
26   witness lists in the coming months.
27
28
     Case 2:18-cr-00422-SMB Document 511 Filed 04/01/19 Page 2 of 3




 1       Respectfully submitted this 1st day of April, 2019.
 2                                         ELIZABETH A. STRANGE
                                           First Assistant United States Attorney
 3                                         District of Arizona
 4
                                           s/_Andrew C. Stone
 5                                         KEVIN M. RAPP
                                           MARGARET PERLMETER
 6                                         PETER S. KOZINETS
                                           ANDREW C. STONE
 7                                         JOHN J. KUCERA
                                           Assistant U.S. Attorneys
 8
                                           BRIAN BENCZKOWSKI
 9                                         Assistant Attorney General
                                           Criminal Division, U.S. Department of Justice
10
                                           REGINALD E. JONES
11                                         Senior Trial Attorney
                                           U.S. Department of Justice, Criminal Division
12                                         Child Exploitation and Obscenity Section
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -2-
      Case 2:18-cr-00422-SMB Document 511 Filed 04/01/19 Page 3 of 3




 1                                    Certificate of Service
 2   I hereby certify that on this date, April 1, 2019, I transmitted the foregoing under-seal
 3   document for filing to the Clerk of the United States District Court and sent a copy via
     electronic mail to: Paul J. Cambria Jr. Esq. and Erin e. McCambpell, Esq., Lipsitz Green
 4   Scime Cambria, LLC, 42 Deleware Ave, Suite 120, Buffalo, NY 14202,
     pcambria@lglaw.com and emccampbell@lglaw.com, Thomas H. Bienert, Jr., Esq.,
 5   Anthony R. Bisconti, Esq., Kenneth M. Miller, Esq., and Whitney Bernstein, Esq., Bienart,
     Miller & Katzman, PLC, 903 Calle Amanecer, Suite 350, San Clemente, CA 92673,
 6   tbienert@bmkattorneys.com,                                tbisconti@bmkattorneys.com,
     kmiller@bmkattorneys.com, wbernstein@bmkattorneys.com; Mike Piccarreta, Esq.,
 7   Piccarreta Davis Keenan Fidel, PC, 2 East Congress Street, Suite 1000, Tucson, AZ 85701,
     mlp@pdlaw.com; Jim Grant Esq., Davis Wright Termaine, LLP, 1201 Third Avenue,
 8   Suite 2200, Seattle, WA 98101, jimgrant@dwt.com; Michael D. Kimerer, Esq. and
     Rhonda Elaine Neff, Esq., 1313 E. Osborn Road, Suite 100, Phoenix, AZ 85014,
 9   MDK@kimerer.com and rneff@kimerer.com; Steve Weiss Esq., Karp & Weiss, PC,
     3060 North Swan Rd., Tucson, AZ 85712, sweiss@karpweiss.com; Robert Corn-Revere
10   Esq., Davis Wright Termaine, LLP, 1919 Pennsylvania Avenue N.W., Suite 800,
     Washington, D.C., 20006, bobcornrevere@dwt.com; Bruce Feder, Esq., 2930 East
11   Camelback Road, Suite 160, Phoenix, AZ 85016, bf@federlawpa.com; Gary Linenberg,
     Esq., Ariel Neuman, Esq., Gopi K. Panchapakesan, Esq., Bird, Marella, Boxer, Wolpert,
12   Nessim, Drooks, Lincenberg & Rhow, P.C., 1875 Century Park East, 23rd Floor, Los
     Angeles, CA 90067, glincenberg@birdmarella.com, aan@birdmarella.com,
13   gkp@birdmarella.com.

14   s/ Angela Schuetta_____
15   Angela Schuetta
     U.S. Attorney’s Office
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
